ORDER

PER CURIAM.
Defendant was convicted following a jury trial in the Circuit Court of the City of St. Louis, Missouri, of burglary in the second degree, § 569.170, RSMo 1986. He was sentenced by the court as a prior, persistent and class X offender to sixteen years of imprisonment. Defendant’s Rule 29.15 motion for post-conviction relief was denied after an evi-dentiary hearing. This is a consolidated appeal by the defendant of both the conviction and denial of motion for post-conviction relief. We affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).